Exhibit 10.1

 

March 17, 2005

 

PRIVATE & CONFIDENTIAL

 

Ms. Lisa M. Terrill

214 15th Place

Manhattan Beach, CA 90266

 

Dear Lisa,

 

On behalf of Intermix Media, Inc. (“Intermix” or the “Company”), I am delighted
to summarize the terms and conditions of an offer of employment with the
Company. Upon your acceptance, these terms will be incorporated in a
comprehensive employment agreement for execution by both parties. Please do not
hesitate to contact me or Andy Knox with any questions or comments that you may
have on the content of this document or our intentions, as well as any related
issues.

 

I. Role and Reporting Relationship

 

You will join the Company as Executive Vice President and Chief Financial
Officer and report directly to me in my capacity as Chief Executive Officer. In
addition to your role as the Company’s senior financial executive, you will also
oversee human resources, be an executive officer of the Company and participate
with the Company’s other executive officers and senior management in setting and
executing company policy and direction.

 

II. Compensation and Benefits

 

We have customized components of the Company’s compensation and benefits
programs to suit your particular needs. You will be eligible to participate in
all of the programs available to executive officers at Intermix, subject, of
course, to the terms and conditions of those programs and the Company’s policies
with respect to their implementation. Please keep in mind that a cornerstone of
our compensation philosophy is the link between executive compensation and
corporate performance and



--------------------------------------------------------------------------------

Ms. Lisa M. Terrill   March 17, 2005 Page 2 of 4    

 

returns to stockholders. Your compensation and benefits will include the items
summarized below:

 

  •   Base Annual Salary - $225,000 initially. Your performance will be reviewed
annually along with that of the senior executives of the Company generally.
Adjustments to your base salary, if any, will be made at that time.

 

  •   Performance Bonus - you will participate in the annual incentive program
of Intermix as established from year to year upon the recommendation of the
Compensation Committee of the Company’s Board of Directors. For fiscal year 2005
(ending March 31, 2005), executive officers are eligible to earn awards in the
range of zero to sixty percent (60%) of their base salary based upon achievement
of Company performance metrics. The target award under the Program is thirty
percent (30%) of base salary, based upon achievement of 100% of the performance
criteria, which amount may increase or decrease based upon exceeding or falling
short of such targets.

 

  •   Equity - is a very important component of the compensation philosophy of
Intermix Media. The Compensation Committee of the Company’s Board of Directors
has adopted a Long-Term Equity Compensation Plan (“LTECP”) with respect to the
administration of the Company’s 2004 Stock Awards Plan. Under the LTECP, stock -
awards to executive officers are made at the discretion of the Compensation
Committee, subject to Board approval. I will recommend to the Compensation
Committee that, at the earliest possible opportunity, you be granted an option
to purchase 300,000 shares of the Company’s common stock which option would vest
over 4 years with 25% of the option vesting one year after the date of grant and
the pro-rata remainder vesting quarterly thereafter. The strike price of the
option will be market price as of the date of grant. The Company is presently
working with Mercer to reevaluate the LTECP and to establish guidelines for the
award of restricted stock or restricted stock units. We expect that you will
play a role in this process given your finance and human resources
responsibilities, working closely with Jim Quandt, Chair of the Compensation
Committee.



--------------------------------------------------------------------------------

Ms. Lisa M. Terrill   March 17, 2005 Page 3 of 4    

 

  •   Other - the full range of benefits for you and the family will be
summarized separately in our Employee Benefits Handbook. Of particular interest
to you may be our 401(k) Program. Employees are provided the opportunity to make
contributions of up to fifteen percent (15%) of their base salary to the
Program, with limitations as determined by applicable statute. The Company fully
matches the first three percent (3%) of an employee’s contributions and then one
half of the next two percent (2%). Employees are eligible to participate in this
Program after ninety (90) days of continuous employment.

 

III. Severance and Notice

 

Intermix is an “at will” employer. You will be provided with up to six (6)
months of base salary and benefits continuation (the latter to be provided in
the form of Company-paid COBRA) as severance in the event that you are
terminated for reasons other than cause during the term of your employment. This
benefit would be payable monthly for up to six (6) months or until you begin new
employment, whichever occurs first.

 

Both parties will be required to provide the other with thirty (30) days of
written notice of their intention to terminate the relationship.

 

IV. Reference Checking and Background Check

 

This offer is contingent upon satisfactory personal and professional reference
checking, as well as a comprehensive background check, which will be conducted
on our behalf by Korn/Ferry International.

 

*************************



--------------------------------------------------------------------------------

Ms. Lisa M. Terrill   March 17, 2005 Page 4 of 4    

 

Thank you for all of the time, thought and effort that you have invested in
considering Intermix and the Chief Financial Officer role. We are all very
pleased by the prospect of your playing a leading role in the future of
Intermix. On a personal and professional note, I am looking forward to
partnering together to lead Intermix and maximize its full potential in the
years to come. If you accept our offer on the terms and conditions set forth
above, please kindly sign and return a duplicate to me or Andy Knox no later
than the close of business on March 21, 2005.

 

Sincerely,

 

/s/ Brett Brewer

--------------------------------------------------------------------------------

Brett Brewer

President and Director

Intermix Media, Inc.

 

Accepted:

 

/s/ Lisa M. Terrill

--------------------------------------------------------------------------------

   Date: 3-18-05 Lisa M. Terrill     

 

cc: James R. Quandt

Christopher Lipp

Andrew W. Knox

John F. Amer